PER CURIAM:
Jeteime Vaun Arrington appeals the district court’s order denying his 18 U.S.C. § 8582(c)(2) (2006) motion for sentence reduction based on the Fair Sentencing Act, Pub.L. No. 111-220, 124 Stat. 2872 (“FSA”), and Amendment 750 to the Sentencing Guidelines, as well as its order denying his motion for reconsideration. Our review of the record demonstrates that neither the FSA nor Amendment 750 alters Arrington’s Guidelines range on his narcotics conviction. See United States v. Bullard, 645 F.3d 237, 248 (4th Cir.2011); United States v. Hood, 556 F.3d 226, 235-36 (4th Cir.2009). We also conclude that the district court lacked authority to entertain Arrington’s motion for reconsideration. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.